DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/03/22.

Drawings
The drawings are objected to because they fail to label the element boxes in Figures 1, 6-7. Without some indication as to the content of the boxes (or preferably symbols of the actual elements) it is not clear as to what the elements are and they are not explanatory to a reader as a quick method of determining the general background of the invention. See MPEP 608.02 and 37 CFR 1.84 (o) -- Legends --
Suitable descriptive legends may be used, or may be required by the Examiner, where necessary for understanding of the drawing, subject to approval by the Office. They should contain as few words as possible.

	


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stormont et al. (US 2019/0353722 A1). 

    PNG
    media_image1.png
    523
    446
    media_image1.png
    Greyscale
With respect to claim 1, Stormont discloses a magnetic resonance antenna comprising (see Figure 7 attached herein): at least one wire structure shaped such that an electrical voltage may be induced in the at least one wire structure by a magnetic resonance signal (see multiple coil loops #702); and at least one accommodating body in which the at least one wire structure is embedded completely (see fabric material #716 considered as the accommodating body).  
With respect to claim 2, Stormont discloses the at least one accommodating body consists of at least one of a foam material, a felt material, or a knitted fabric (see paragraph 0082 disclosing the fabric as the accommodating body).  
With respect to claim 3, Stormont discloses the at least one wire structure comprises at least one of a single electrical line, a coaxial electrical line, a triaxial electrical line, or a sheathed multiple electrical line (see Figure 7 disclosing multiple loops wherein each loop is considered as a single electrical line).  
With respect to claim 4, Stormont discloses the at least one wire structure comprises at least one capacitor (see paragraph 0082 naming capacitor coil loop understood as coil loop with capacitor).   
With respect to claim 5, Stormont discloses the magnetic resonance antenna comprises at least one component that is fixedly connected to the at least one accommodating body, for connecting an electronic component (see interfacing connector #710 for connecting electronic portions).  
With respect to claim 6, Stormont discloses the at least one accommodating body is planar (as seen on Figure 7) and includes two opposing surfaces (considered as the top and bottom surfaces of the fabric or opposing edges of the fabric), wherein the at least one wire structure is disposed centrally between the two opposing surfaces (loops stitched to the top portion of the fabric #716 and substantially centralized as seen on Figures 7-13B).  
With respect to claim 7, Stormont discloses the at least one accommodating body includes regions close to the at least one wire structure that have a lower density than regions remote from the at least one wire structure (see paragraphs 0078).   
With respect to claim 8, Stormont discloses the regions of the at least one accommodating body remote from the at least one wire structure include at least one aperture (see Figure 8, aperture in the fabric 802 for accommodating the head).  
With respect to claim 9, Stormont discloses a local coil comprising (see Figure 7): at least one magnetic resonance antenna comprising: at least one wire structure shaped such that an electrical voltage may be induced in the at least one wire structure by a magnetic resonance signal (see multiple coil loops #702); and at least one accommodating body in which the at least one wire structure is embedded completely (see fabric material #716 considered as the accommodating body).  
With respect to claim 10, Stormont discloses an outer skin, wherein the at least one accommodating body including the at least one wire structure embedded therein is enclosed by the outer skin (see paragraph 0090 disclosing housing #810 considered as the outer skin).  
With respect to claim 11, Stormont discloses the at least one wire structure is flexible, the at least one accommodating body is flexible, or the at least one wire structure and the at least one accommodating body is flexible (see paragraphs 0084-0085).   
With respect to claim 12, Stormont discloses the at least one wire structure comprises a shortening capacitor (see paragraph 0082 naming capacitor coil loop understood as coil loop with capacitor).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited in the PTO 892 not relied upon discloses MR systems using RF coils in different flexible materials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 3793